Citation Nr: 0309489	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-23 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to October 8, 1996, 
for the assignment of a 100 percent evaluation for 
schizophrenic reaction, paranoid type, with post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and R.B., Ph.D.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had active service from August 10, 1968, to 
December 31, 1969, including a period of combat duty in 
Vietnam.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a February 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
granted entitlement to a 100 percent evaluation for the 
veteran's schizophrenic reaction, paranoid type, with post-
traumatic stress disorder (PTSD), effective from June 9, 
1998.  Subsequent to that decision, in May 1999, the veteran 
requested the assignment of an earlier effective date for his 
100 percent rating, asserting that his service-connected 
psychiatric disorder had rendered him completely disabled 
since his period of active service.

In a February 2001 decision, the Board assigned the veteran 
an earlier effective date of October 8, 1996, for his 100 
percent rating for his service-connected psychiatric 
disorder, based upon medical evidence then associated with 
the record.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
February 2002, the Court vacated and remanded that portion of 
the Board's decision that denied entitlement to an effective 
date earlier than October 8, 1996, for the veteran's 100 
percent rating.  The Court noted that there appeared to be 
earlier private and VA treatment records that needed to be 
obtained and reviewed in consideration with the claim, and 
that the claim also needed to be reviewed for compliance with 
the requirements of the Veterans Claims Assistance Act of 
2000.  Subsequent to the Court's decision, the Board began 
evidentiary development for the veteran's claim.  It is now 
apparent, however, that the claim requires remand to the RO 
for development prior to any additional consideration by the 
Board.   

The Board further notes that in several communications 
associated with the claims folder, the veteran appears to 
allege a claim of clear and unmistakable error with respect 
to the RO's November 1970 rating decision originally granting 
service connection for schizophrenic reaction, paranoid type, 
and assigning it a 50 percent evaluation effective from 
January 28, 1970.  The Board refers this matter back to the 
RO for any necessary action.

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations and the February 2002 
decision from the Court, the Board determined that additional 
evidentiary development was required, and it undertook 
actions to further develop evidence for the veteran's claim.      

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  Therefore, it is apparent that the Board 
must remand the veteran's claim to the RO for a review as to 
whether all evidence needed to consider his claim has been 
obtained (and to conduct any additional VCAA notice and 
development as required), and for the issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the last SSOC concerning this claim.  
To that end, the Board notes that although it had not yet 
obtained certain evidence which it had requested for 
development of the claim (records from the VA Medical Center 
in Los Angeles, California, and the VA outpatient clinic in 
Gardena, California, of any treatment for a psychiatric 
disorder from September 1991 through October 1996), the 
veteran recently submitted some  VA records of treatment for 
mental and physical problems directly to the Board for review 
(dated in June 1984 and from June 1993 to July 2001).  

Finally, because the record reflects that the RO has not yet 
considered whether any  additional notification or 
development action is required for the claim in accordance 
with the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue any new 
decision at this time.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

In light of the above, this matter is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  As 
necessary, this action should include 
written notice to the veteran and his 
attorney of the provisions of the VCAA and 
the laws applicable to the claim, as well 
as the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to the claim per Quartuccio.  The 
veteran and his attorney should be 
afforded the appropriate period of time 
for response to all notice and development 
as required by VA law.  

2.  In light of the potentially relevant 
evidence addressed in the Court's February 
2002 decision, the RO should consider 
whether to obtain additional VA and 
private treatment records for evaluation 
of the claim.  The Board specifically 
observes that the veteran has indicated 
that he has received VA treatment for 
psychiatric problems since at least 
September 1991.

3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided with an SSOC.  
The SSOC must contain notice of all 
relevant actions taken, as well as a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  As required by VA law, an 
appropriate period of time should be 
allowed for response to this document.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


